Citation Nr: 18100239
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 10-47 553
DATE:	April 2, 2018
ISSUES DECIDED:	3	ISSUES REMANDED:	0
 
ORDER
Entitlement to an evaluation of 30 percent disabling, but no higher, for service-connected gastroesophageal reflux disease (GERD) is granted.
Entitlement to an evaluation in excess of 50 percent disabling for service-connected major depressive disorder is denied.
Entitlement to an initial compensable evaluation for bruxism is denied.  
FINDINGS OF FACT
1.   Throughout the appeal period, the Veterans GERD has been manifested by persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  It has not been manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.
2.   Throughout the appeal period, the Veterans service connected major depressive disorder has resulted in occupational and social impairment with reduced reliability and productivity.
3.   During the appeal period, the Veteran lost all of her teeth.  However, the evidence does not reveal that the lost masticatory surface is incapable of restoration by a suitable prosthesis.
CONCLUSIONS OF LAW
1.   The criteria for establishing entitlement to an evaluation of 30 percent disabling, but no higher, for the Veterans service-connected GERD have been satisfied.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2017).
2.   The criteria for establishing entitlement to an evaluation in excess of 50 percent disabling for the Veterans service-connected major depressive disorder have not been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9434 (2017).
3.   The criteria for establishing a compensable rating for a dental disability have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.150, Diagnostic Code (DC) 9913 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran honorably served on active duty with the United States Navy from December 2004 to May 2008.
This matter comes before the Board of Veterans Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.
The Board notes that the Veterans claim of entitlement to a total disability rating based upon individual unemployability (TDIU) due to her service-connected disabilities was granted in a November 2017 Decision Review Officer decision.  An effective date of May 7, 2008 was assigned.  As the Veterans claim for a TDIU was granted in the above referenced decision, the issue is no longer before the Board on appeal and will not be addressed in this decision. 
 
Increased Rating Claims
Increased Ratings, Generally
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The Board determines the extent to which a veterans service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155, 38 C.F.R. §§ 4.1, 4.10 (2017).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.
The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).
The Board has considered the Veterans claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
1. Entitlement to an evaluation in excess of 10 percent disabling for service-connected GERD
The Veterans service-connected GERD has been assigned an evaluation of 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2017). 

The Board finds that GERD is most closely analogous to a hiatal hernia (Diagnostic Code 7346) in terms of symptomatology and resulting disability picture.  Under Diagnostic Code 7346, a 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating. A 30 percent rating requires persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health. A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114 (2017). 

The Veteran contends she is entitled an evaluation in excess of 10 percent disabling for her service-connected GERD.  In prior lay statements, she reported a gradual onset reflux, nausea, regurgitation, and epigastric pain resulting from use of opioids prescribed in service for treatment of chronic pain.  She also contends that her symptoms worsened since her last evaluation in December 2015.
During a VA examination in December 2015, the examiner noted current symptoms include including persistently recurrent epigastric distress, dysphagia (difficulty swallowing), pyrosis (heartburn), reflux, regurgitation and frequent sleep disturbance recurring 4 or more times per year lasting an average duration of 10 days or more.  Recurrent nausea and melena reportedly occurred four or more times per year and lasted an average duration of less than one day.  A 2005 diagnosis of GERD was noted.  On examination, evidence of moderate esophageal stricture or spasm of esophagus discovered.  There were no other physical findings.  An upper endoscopy in 2015 revealed healing ulcers in the stomach, esophagitis and gastritis.  Following the clinical evaluation and review of the evidence, the examiner opined that no change in diagnosis was warranted.
Pursuant to the Boards September 2016 remand, the Veteran was afforded a new VA examination to assess the nature and current severity of her symptoms related to GERD.  During the clinical evaluation in September 2017, the Veteran reported current symptoms including reflux, nausea, regurgitation, and intermittent epigastric pain.  Omeprazole, Promethazine, and over-the-counter (OTC) Tums were prescribed to treat her condition.
On examination, evidence of dysphagia (difficulty swallowing), pyrosis (heartburn), reflux, and regurgitation accompanied by substernal, arm, or shoulder pain was noted.  Esophageal reflux reportedly caused nausea and sleep disturbance 4 or more times per year with symptom duration lasting less than 1 day.  Upper gastrointestinal radiographic studies conducted in March 2017 revealed esophageal gastroparesis.  There is no evidence of esophageal stricture and no other pertinent physical findings.  Following the clinical evaluation and review of the record, the examiner changed the Veterans prior diagnosis of GERD to esophageal gastroparesis, noting that esophageal gastroparesis is a common progression of GERD due to reflux.  Arm and shoulder pain was also noted as a symptom commonly attributed to GERD.  
Updated private treatment records reveal ongoing treatment for GERD.  A November 2016 gastroenterology outpatient note shows complaints of symptoms including nausea, early satiety, abdominal discomfort, esophageal spasm.  Prescribed medications including omeprazole and sucralfate were unable to resolve the Veterans symptoms.  Prior treatment included prescription metoclopramide; however, the medication caused severe palpitations and tachycardia.  Use of the medication was discontinued.  A clinical impression noted the Veterans inability to tolerate metoclopramide which hindered reduction of her current narcotic dosage for chronic pain and thus, symptom management required focus on nutrition and lifestyle changes.  
Based upon a thorough review of the evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veterans symptoms related to GERD more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 7346.
As previously indicated, the VA examiner noted an increase in symptomology sufficient to warrant a change in diagnosis in September 2017.  The Board finds that the Veterans current symptoms more closely approximates an evaluation of 30 percent disabling.  In contrast, a higher evaluation of 60 percent disabling is not warranted as the record does not reveal evidence of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia at any point throughout the appeal period. 
2. Entitlement to an evaluation in excess of 50 percent disabling for service-connected major depressive disorder
The Veteran's major depressive disorder is evaluated under the rating code for the General Rating Formula for Mental Disorders. 
Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name. 
A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships. 
A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 
The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication is evaluated as 10 percent disabling.  38 C.F.R. § 4.130, Code 9434. 
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).
Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term psychosis to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veterans appeal to the Board in February 2016; therefore, the claim is governed by DSM 5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders.  The DSM-5 criteria no longer reference Global Assessment of Functioning (GAF) scores and such will not be considered in the instant decision.
In this case, the Veteran contends that she is entitled to a higher evaluation for her service-connected major depressive disorder.  On review of the record, the Board finds that the preponderance of the evidence is against the claim.
Review of private treatment records reveals ongoing treatment of the Veterans mental health condition.  In October 2010, the Veteran was evaluated for symptoms related endometriosis with chronic pain.  During the clinical interview, the examiner noted that the Veterans presentation was confusing.   Her appearance was described as waif-like, and she was poorly dressed in malodorous clothing.  In discussion, however, she was described as articulate with a euthymic mood and did not appear to be in any physical or emotional distress.  A group counseling note, dated December 2010, revealed the Veteran complaints of a history of mood swings and anxiety which were subjectively related to her chronic pain due to endometriosis.   Cymbalta was prescribed to treat her symptoms.  From February through May 2010, the Veteran reported four hospitalizations for psychiatric treatment.  She stated that two admissions were voluntary and two involuntary.  Two prior suicide attempts were reported, one occurred in January 2012 in which the Veteran admitted cutting her wrists.  During the involuntary admissions, she described feeling trapped.  In contrast, she found the voluntary hospitalizations helpful.  No additional complaints of suicidal ideation were reported.  In October 2010, the Veteran indicated that she has achieved better pain management for her endometriosis and it resulted in an improvement in psychological symptoms.  Additional psychiatric diagnoses included bipolar disorder and anxiety with agoraphobia.  Other treatment records described the Veteran as hopeful and future oriented with no evidence of acute distress and risk for self-harm. 
In November 2016, a clinical therapy note indicated that the Veteran reported increasing anxiety and panic attacks.  During the evaluation, she admitted use of benzodiazepines about once or twice a week and agreed that reliance on their use to treat anxiety was improper.  Risk of dependence was discussed.  The Veteran denied the existence of any major life changes that were contributing to her increase in symptoms.  However, treatment records noted a split dosing of the methadone prescribed to treat her chronic pain and possible homelessness.
Review of the record indicates that the Veteran underwent numerous VA examinations to assess the nature and current severity of her psychological symptoms.  
In October 2015, a VA examiner noted four prior diagnoses including borderline personality disorder, recurrent moderate major depressive disorder, and severe unspecified substance use disorder.  On examination, the Veterans current symptoms included a depressive mood, substance abuse, instability of behaviors, interpersonal relationships, and self-image.  The Veteran admitted used of non-prescription medications including Zanax, opiates, heroin, cocaine, methamphetamine, and benzodiazepines.  Chronic pain and psychological symptoms were suggested as the likely rational for the Veterans self-medication.  In contrast, however, the examiner opined that the Veterans drug use was likely contributing to her symptoms.
Following the clinical evaluation, the examiner opined that the Veteran psychological condition results in occupational and social impairment with reduced reliability and productivity.  Her current symptoms were noted as depressed mood, anxiety, panic attacks, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including a work-like setting.  The Veteran was not deemed a risk to her or others.  The examiner also noted that the Veterans medical history includes multiple mental health diagnoses with varying opinions.   An inability to distinguish the symptoms was suggested.
Pursuant to the Boards September 2016 remand, the Veteran was afforded a new examination.  During the clinical evaluation in September 2017, the Veteran reported anxiety and panic attacks with an acute onset that hindered her ability to drive or pursue employment.  On examination, the Veteran was described as casually dressed, oriented, cooperative and engaged.  Her mood and affect were congruent and euthymic.  Her current symptoms were noted as depressed mood, anxiety, panic attacks, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.
On review of the evidence, the examiner noted a high degree of symptom overlap and indicated that the veterans symptoms were clinically associated.  More specifically, suicidal ideation and panic attacks were commonly associated with the Veterans prior diagnoses including major depressive, opioid use disorder, and borderline personality disorder.  Her current symptom severity, however, did not warrant separate diagnoses.  In support of the stated conclusion, the examiner stated that the prior diagnoses are independent and result from separate etiologies.  The underlying symptoms that comprise each diagnosis, however, are similar and overlap significantly.  In this case, the current severity of the Veterans symptoms did not rise to a level of severity so as to warrant separate diagnoses.  The Veterans psychiatric symptoms were productive of social and occupational impairment with reduced reliability and productivity.  This finding is consistent with the October 2015 examination. 
On review of the forgoing, the Board finds that a higher evaluation is not warrant at any point during the appeal period, as the Veterans symptoms have not been productive of occupational and social impairment, with deficiencies in most areas.  In reaching the aforementioned conclusion, the Board has fully considered Veterans lay assertions regarding worsening symptoms and the medical evidence which show prior diagnoses of multiple psychiatric conditions.  While the Board is sympathetic to the Veterans complaints of worsening symptoms, the evidence of record reveals overlapping symptoms which have not been shown to result in an increase in severity as to any of the previously diagnosed conditions, to include service-connected MDD.  Rather, the symptomatology of record, including the frequency, severity, and duration of such, as reflected above is consistent with the assigned 50 percent disability rating and does not more nearly approximate the criteria for a 70 percent rating.  
Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  Entitlement to an evaluation in excess of 50 percent disabling for service-connected MDD must be denied.  See 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 55.
 
3. Entitlement to an initial compensable evaluation bruxism.
The Veterans service connected tooth loss due to bruxism has been assigned a non-compensable evaluation under 38 C.F.R. § 4.150, DC 9913.  She asserts entitlement to a compensable evaluation for the loss of her teeth as due to symptoms related to her service-connected GERD. 
DC 9913 pertains to loss of use of the teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  Under this section, a non-compensable evaluation is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a 10 percent rating is warranted for the loss of all upper anterior or lower anterior teeth, or for the loss of all of the upper and lower teeth on one side.  A 20 percent rating is warranted for the loss of the entire upper and lower posterior or upper and lower anterior teeth.  A 30 percent rating is warranted for the loss of all upper teeth or all lower teeth and a maximum 40 percent disability rating is warranted for the loss of all teeth.  Id. 
Review of private treatment records reveal complaints of worsening symptoms related to bruxism.  In a July 2011 dental consultation note, the Veteran complained that the teeth in the maxillary left anterior and premolar area were tender to touch.  On examination, no acute dental infection was present and urgent dental treatment was deemed inappropriate. The Veteran was advised to seek routine dental care.  Other treatment notes reference ongoing complaints of dental pain/discomfort and sleep disturbance due to pain.
The Veteran has been afforded multiple VA examinations in connection with the loss of her teeth.
During an October 2015 examination, the Veteran stated that her dental symptoms began in 2005, following a diagnosis of endometriosis.  Oral medications, including Tylenol, clove oil, and Oragel, were used to treat her pain.  The Veteran asserted that the condition of her teeth have deteriorated over the years due to caries and fractures.  On examination, there was no evidence of anatomic loss or bony injury of the mandible, maxilla, or teeth.  Diagnostic testing revealed generalized gross decay throughout the Veterans mouth with multiple missing and abscessed teeth.  No other significant findings were noted.  Following the clinical evaluation, the examiner opined that the Veterans dental condition was exasperated by bruxism, however, it was not caused by it.  In reaching the stated conclusion, the examiner noted that bruxism and GERD can contribute to tooth destruction.   It was further noted that the most like case of bruxism is stress.
Pursuant to the Boards September 2016 remand, the Veteran was afforded a new examination.  In September 2017, the Veteran reported the loss of all her remaining teeth between February and March 2017.  She indicated that extraction of 23 teeth was required due to severe wear to the pulp resulting from worsening bruxism.  On examination, there was no evidence of anatomic loss or bony injury of the mandible or maxilla.  Restoration of the masticatory surfaces was deemed possible by suitable prosthesis.  No additional conditions or functional loss was noted.  Due to the lack of teeth, the examiner was unable to opine as to the current severity of the Veterans bruxism and/or GERD.  The Veterans oral and dental conditions were deemed resolved when the remaining teeth were removed.  However, the examiner indicated that bruxism or teeth grinding can lead to or result in a loss of enamel and expose the dentin.  Further, if the Veteran experienced acid reflux which is a common GERD symptom, her teeth were exposed to stomach acid and the lack of tooth enamel from bruxism would cause severe erosion of the teeth.  Therefore, the VA examiner opined that the Veterans loss of teeth likely resulted from to a combination of bruxism and GERD.
In making all determinations, the Board has fully considered the competent medical evidence and lay assertions of record.  Generally, a Veteran is deemed competent to report on current symptoms, their onset, and increasing severity.  While the Board acknowledges the Veterans competence to report on matters within her personal knowledge, she is not competent to consider complex medical questions to include assessments of the nature and severity of the symptoms for purposes of establishing an increased rating claim or render a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.  
In this case, the Veteran contends that her bruxism has worsened and resulted in the loss of her remaining teeth.  To establish a higher evaluation under DC 9913, the medical evidence must show that the lost masticatory surface cannot be restored by a suitable prosthesis.  As noted in the September 2017 examination report, the VA examiner concluded that there was no evidence of anatomic loss or bony injury of the mandible or maxilla.  Restoration of the masticatory surfaces was deemed possible by suitable prosthesis.  
While the Board recognizes the Veterans contention that she is entitled to a higher evaluation due to the loss of her teeth, the evidence does not support her assertion, as there is no evidence of loss of masticatory surface that cannot be restored by suitable prosthesis.  Further, the Board has also considered whether a higher evaluation is applicable under rating schedule for other dental and oral condition, however, there is no evidence of loss or impairment the mandible, maxilla, impairment of movement of the temporomandibular joint (TMJ), or loss of masticatory surface that cannot be restored by suitable prosthesis.  See 38 C.F.R. § 4.150, Diagnostic Code 9900-9916 (2017). 





(Continued on the next page) 
Accordingly, the Board finds that the preponderance of the evidence is against a compensable rating under DC 9913 for the Veterans dental disability.  The Veterans increased rating claim must be denied. 

 
ANTHONY C. SCIRÉ, JR
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

